Title: James Monroe to Thomas Jefferson, 14 February 1814
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir Washington Feby 14th 1814.
          my engagment in preparing instructions, for our ministers at gottenburg, Russia, Sweden, & Paris, for Mr Clay & Mr Russell to take with them, prevented my answering sooner your favor of the 27th ulto.
          Mr Carter entirely misconceived the import of my letter to him, relative to the mode in which the settlement of the interfering claims between Mr Short & me would affect Mr Short. I stated to Mr Carter, that, let it be settled as it might, he would have to pay the sum given for the land only with interest on it, according to my opinion. By this I meant that if I recoverd of Mr Short, he would only recover of Mr Carter that sum, and not the price at which he sold the land to Mr Higginbotham. If Mr Short recovers against me, I can have no claim against Mr Carter. the decision in Mr Shorts favor, could only be on the principle, that the boundary of land my land, which was purchased first, had been correctly trac’d in my absence, in designating that  sold to Mr Short afterwards. If Mr Short loses the small strip in dispute between us, his having purchased by a defind boundary, has a claim on Mr Carter for it. that will, I am inform’d, by those in practice, be settled on the principle above stated, except that as he may be consider’d as having had possession, till I gave notice of my
			 claim, he cannot recover interest during that period. For Mr Short I have a sincere friendship, but he will not expect from me in such a case, any sacrifice of interest, he being an old bachelor, rich & Œconomical—I should have been happy that you would have
			 taken the trouble
			 to settle this affair between us, since it would have given
			 content to all parties. I will however agree to leave it to some other person, on whom we will fix when I return to Albemarle.
          The accounts recd yesterday by a vessel just arrivd at Boston give reason to expect a peace in Europe we have papers as late as Decr 24., with letters of the same date from our commissy of prisoners in England, which communicate a speech of Boniparte to his legislative corps, from which that hope is drawn.
			 we have also heard from Mr G. & Mr B., who were at Petersbg on the 15. of novr, still waiting the answer of the British govt, to the renewd proposition of the Emperor respecting his mediation. This communication is voluminous, & I have
			 not yet read the whole of it. Boniparte states in his speech that he has accepted as the basis of negotiation, the preliminaries offerd by the allies, & the morning Chronicle, says, that it is reported, that these deprive him
			 of all  his conquests except Treves & Cologne. Your hint about the reservation of rights in case of a peace which may not secure
			 every thing will be attended to. I am dear
          Sir with great respect & esteem your friend & servantJas Monroe
        